 1

 2
                                                                       JS-6
 3                         UNITED STATES DISTRICT COURT
 4                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5                               SOUTHERN DIVISION
 6                                         )   Case No.:
     MICHAEL BAHOU, an individual, and     )   8:19-cv-01753JVS(JDEx)
 7   PHARMERICA CORPORATION, a             )
     Delaware Corporation                  )   ORDER OF DISMISSAL
 8                                         )
                          Plaintiffs       )
 9                                         )   Complaint filed:
          v.                               )   September 16, 2019
10                                         )
                                           )
11   GUARDIAN PHARMACY, LLC,               )
                                           )
12                          Defendant.     )
                                           )
13                                         )
                                           )
14                                         )
15
                                            ORDER
16
           Pursuant to the parties’ stipulation of dismissal, and Fed. R. Civ. P. Fed. R. Civ.
17

18   P. 41(a)(1)(A)(ii), IT IS HEREBY ORDERED that Plaintiffs’ claims against
19
     Defendant are dismissed, with prejudice, and each party to bear its own costs and
20
     attorney’s fees.
21

22         SO ORDERED this 3rd day of December, 2019.
23

24

25
                                                    Honorable James V. Selna
26                                                  United States District Judge
27

28

                                                1
                         STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
